EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1 (currently amended):  A self-centering device for a cylinder liner press-fit wheel, comprising a rack, wherein a bottom plate is disposed at the bottom of the rack, a top plate is disposed on the top of the rack, a flat plate is disposed on the bottom plate, self-centering systems are disposed on the flat plate, each self-centering system comprises a positioning column elastically connected to the flat plate, the positioning columns can move relative to the flat plate in an up-down direction, a left-right direction and a front-back direction, hydraulic cylinders are disposed on the top plate, and hollow pressing columns are connected downwards to 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hirabayashi et al. (US 4,367,591) is the closes prior art of record .  Hirabayashi et al. discloses a self-centering device that includes a rack (19,24a,18a,14), a bottom plate (19), a top plate (14), a flat plate (portion to which 24a-24c is attached) is disposed on the bottom plate, self-centering systems (18a-18c,23a-23c,22a-22c) are disposed on the flat plate, each self-centering system comprises a positioning column (23a-23c) elastically connected (22a-22b) to the flat plate, the positioning columns can move relative to the flat plate in a front-back direction, cylinders (16a-16c) are disposed on the top plate connected downwards.
	However Hirabayashi et al. fails to disclose that the positioning columns can move relative to the flat plate in an up-down direction and a left-right direction, and fails to disclose hydraulic cylinders that are disposed on the top plate, and hollow pressing columns connect to output ends of the hydraulic cylinders at the positions corresponding to the positioning columns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726